Citation Nr: 1401053	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-41 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include Charcot-Marie-Tooth Disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1966 and from May 1968 to June 1969.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2007 and April 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Chicago, Illinois and Cleveland, Ohio, respectively.  In the November 2007 decision, the RO denied entitlement to service connection for tinnitus.  In the April 2009 decision, the RO denied entitlement to service connection for a right leg disability.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a September 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In February 2013, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for bilateral hearing loss, and the Board had remanded this issue in February 2013 for further development.  In April 2013, the Appeals Management Center (AMC) granted service connection for this disability, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.
The issue of service connection for a right leg disability, to include Charcot-Marie-Tooth Disease is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran is seeking service connection for tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

The Veteran claims that tinnitus had its onset during his active service.  He did not exhibit tinnitus during service and in fact denied auditory problems in the Report of Medical History at the time he was discharged from service.  However, on the most recent VA examination, tinnitus was diagnosed.  The examiner indicated that it was less likely related to service and that it was as likely as not related to service.  Both contradictory conclusions included the same rationale, i.e., the Veteran exited the military with acoustic damage.  The tenor of the examination report is that tinnitus is related to service.  Resolving all doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  


ORDER

Service connection for tinnitus is allowed.  


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he experienced symptoms of a right leg disability in service and that such symptoms have continued in the years since that time.  Service treatment records dated from March to June 1966 confirm that he was treated for right foot and ankle problems on several occasions in service.

A VA examination was conducted in April 2013 and the Veteran was diagnosed as having Charcot-Marie-Tooth Disease, osteoarthritis of the subtalar  joint of the right foot (status post subtalar joint fusion), and osteoarthritis of the right ankle.  The physician who conducted the examination opined that the Veteran's service did not cause Charcot-Marie-Tooth Disease.  He reasoned that the Veteran's history as a child, which was elicited by several examiners, suggested that he had early signs and symptoms of Charcot-Marie-Tooth Disease even before he entered service.  While he reported that he always had high arches, this was never noted in service.  His right ankle symptoms that occurred during basic training were likely ("more likely than not") a temporary aggravation of his underlying disease which existed prior to his entry into service.  As evidenced by his history after service, he experienced progressive increased pain for which he was first seen in 1980 and was diagnosed as having osteoarthritis.  This disease subsequently progressed and became worse, necessitating surgery in 1991.  His neurologic disease progressed and caused "weakness requiring foot ankle arthroses" five to six years prior to the April 2013 examination.  Thus, there was evidence of progression of the Veteran's neurologic disease.

The examiner concluded that based upon a review of the Veteran's medical records and history, his right foot symptoms in service represented a temporary aggravation of his underlying Charcot-Marie-Tooth Disease.  There was no reason to believe, considering the nature of the disease, that the episodes in service aggravated the underlying disease beyond its natural progression.

Also, the examiner opined that the diagnosed arthritis of the subtalar joint and right ankle were due to and the result of the Veteran's Charcot-Marie-Tooth disease.  This disease was a progressive, familial, and hereditary neuromuscular disease.

The April 2013 opinion is insufficient because it is primarily based on a conclusion that the Veteran's Charcot-Marie-Tooth Disease of the right lower extremity pre-existed service and was not aggravated in service.  However, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board acknowledges that the Veteran has reported some right lower extremity symptoms prior to service, and he is competent to do so.  Nevertheless, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing right lower extremity disability and the Veteran's January 1966 and April 1968 entrance examinations were normal other than for vision problems. Thus, the Veteran was presumed sound at service entrance.  38 U.S.C.A. § 1111. 

Therefore, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current right leg disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all documents contained in any temporary file that were not previously forwarded to the Board (especially all documents pertaining to the Veteran's Vietnam service) .

2.  Thereafter, ask the examiner who conducted the April 2013 VA examination to review the claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current right leg disability.

For each current right leg disability identified (i.e. any right leg disability diagnosed since October 2007, including Charcot-Marie-Tooth Disease), the opinion provider shall indicate whether the current right leg disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

If any current right leg disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated during service, the opinion provider shall also indicate whether is it at least as likely as not (50 percent probability or more) that the right leg disability had its clinical onset in service, had its clinical onset in the year immediately following any period of active duty service (with respect to any diagnosed arthritis or organic disease of the nervous system), is related to the Veteran's right foot/ankle problems in service, or is otherwise the result of a disease or injury in service.

The opinion provider is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on all right leg disabilities diagnosed since October 2007 (including  Charcot-Marie-Tooth Disease), the Veteran's January 1966 and April 1968 entrance examinations which were normal other than for vision problems, all instances of treatment for right lower extremity problems in the Veteran's service treatment records (including the March, April, and May 1966 instances of treatment for right foot and ankle problems), and his reports of a continuity of right lower extremity symptomatology in the years since service.  

The opinion provider must provide reasons for each opinion given.

If the April 2013 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

